DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 8/11/2021, in which claims 1 – 2, 5 – 10, 13 – 17, and 19 - 26 was presented for further examination.
3.	Claims 1 – 2, 5 – 10, 13 – 17, and 19 - 26 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 2, 5 – 10, 13 – 17, and 19 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1 – 2, 5 – 7, 9 – 10, 13 – 15, 17, and 19 – 26 are rejected under 35 U.S.C. 103(a) as obvious over Chapman et al (US 2008/0071465 A1), in view of Maurer et al (US 2015/0370828 A1), in view of McDonald (US 2015/0088853 A1), and further in view of Zhou et al (CN 103336772 A1).
As per claim 1, Chapman et al (US 2008/0071465 A1) discloses,
A method comprising: receiving at least one of weather data or radar data (para.[0032]; “obtained road traffic condition information data” and para.[0209]; “data sources include, but are not limited to, sources of current and past weather conditions”).
wherein the weather data or radar data is captured by one or more remote weather stations or weather radar stations positioned at different locations (para.[0032]; “obtained road traffic condition information data may include multiple data samples, including data samples provided by mobile data sources (e.g., vehicles), data readings from road-based traffic sensors (e.g., loop sensors embedded in road pavement), and data from other data sources”).
causing the at least one of the weather data or radar data to be stored in a data structure (Fig.8 #820; “Store data sample” and para.[0175]; “information about current conditions at the time of the forecast generation (e.g., current traffic, weather, or other
conditions)”) .  
and determining, with a processor, weather-related information for the respective tile based upon a weighted aggregation of the at least one of the weather data or radar data that was retrieved from the data structure for the respective tile and for the at least one additional tile (para.[0248]; “display aggregate comparative traffic conditions information for multiple road segments (e.g., multiple road segments along a particular route, or in a particular geographic area)”, thus, particular geographical area  is interpreted as respective tile).
	Chapman does not specifically disclose wherein causing the at least one of the weather data or radar data to be stored comprises causing the at least one of the weather data or radar data to be stored in a tree structure, for a respective tile, retrieving the at least one of the weather data or radar data from the data structure, wherein the respective tile is one of the plurality of tiles.
	However, Maurer et al (US 2015/0370828 A1) in an analogous art discloses,
wherein causing the at least one of the weather data or radar data to be stored comprises causing the at least one of the weather data or radar data to be stored in a tree structure organized based on relative locations of a plurality of tiles (para.[0020]; “map database organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data into traversable data structure, such as a quadtree, other tree data structure, any other suitable data structure”).
each tile of the plurality of tiles being associated with a respective geographical region (para.[0005]; “each tile corresponding to a respective portion of the geographic area”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.
	Neither Chapman nor Maurer specifically disclose receiving input defining a size or a shape of a plurality of tiles, each tile being associated with a respective geographical region, for a respective tile, retrieving the at least one of the weather data or radar data from the data structure, wherein the respective tile is one of the plurality of tiles, retrieving the at least one of the weather data or radar data from the data structure for at least one additional tile of the plurality of tiles located within a predefined region corresponding to the respective tile.
	However, McDonald (US 2015/0088853 A1) in an analogous art discloses,
for a respective tile, retrieving the at least one of the weather data or radar data from the data structure, wherein the respective tile is one of the plurality of tiles (para.[0006]; “where each of the electronic locations corresponds to one or more of the tiles, Alternatively, the electronic map can be divided into an array of regions or sets of coordinates, and each of the electronic locations corresponds to one or more of the regions or sets of coordinates” , para.[0065]; “average rainfall, average temperature, etc.).Many other types or formats for displaying geographic information in the map region” and claim 3; “wherein the electronic map is divided into an array of tiles, said tiles having dimensions fixed to one of said plurality of scales” and para.[0095]; “retrieves information pertinent and/or responsive to the geographic location specified by the cursor”).
retrieving the at least one of the weather data or radar data from the data structure for at least one additional tile of the plurality of tiles located within a predefined region corresponding to the respective tile (para.[0095]; “the cursor location (and, optionally, the window around the cursor location) operates as a search term, and retrieves information pertinent and/or responsive to the geographic location specified by the cursor”, thus, window around the cursor location is interpreted as additional tile as claimed, and para.[0098]; “the processor for the map display changes or updates the map display to the predefined or user-selected window around the cursor location”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of McDonald into the teaching of Chapman and Maurer to provide a search portal for enable user to accurately define the geographical region of search by drawing specific area of interest with cursor thereby limiting the area of search and retrieving only information specific to user interest.
	
As per claim 2, the rejection of claim 1 is incorporated and further McDonald (US 2015/0088853 A1) discloses,
further comprising defining the plurality of tiles, each tile being associated with a different respective geographical region (para.[0011]; “Each of the predetermined region( s) or set( s) of coordinates may correspond to a predetermined tile in the
array of the tiles”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of McDonald into the teaching of Chapman and Maurer to provide a search portal for enable user to accurately define the geographical region of search by drawing specific area of interest with cursor thereby limiting the area of search and retrieving only information specific to user interest.
As per claim 5, the rejection of claim 4 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein retrieving the at least one of the weather data or radar data from the data structure comprises querying the tree structure so as to retrieve the at least one of the weather data or radar data that is within a predefined distance from a respective location (para.[0020]; “the map database 20 organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data
into traversable data structure, such as a quadtree, other tree data structure” and para.[0023]; “index the geospatial data to prepare the searchable geospatial data
for subsequent queries”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 6, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein determining weather-related information comprises weighting the at least one of the weather data or radar data that was retrieved from the data structure based upon at least one of a distance from a respective location for which weather-related information is to be determined or a time associated with the at least one of the weather data or radar data (para.[0042]; “as whether the corresponding geographic area is near the user's home, place of work, or places the user frequently visits. …….. the expected future use of map data can depend on
the estimated likelihood the user is visiting the corresponding geographic area on a one-time or otherwise infrequent trip”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 7, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
further comprising identifying weather data values or radar data values that are outliers and excluding weather data values or radar data values identified as outliers from a determination of the weather-related information (para.[0042]; “server 212 can include, for each tile, an identifier of the version of the tile or a timestamp, for example. The mapping application 210 can store the identifier along with the tile, so that tiles with searchable geospatial data can be aged out of the cache 220, correctly and timely replaced with newer versions, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

 Claims 9 – 10, 13, and 14 – 15 are apparatus claim corresponding to method claims 1 – 2, 5, and 6 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2, 5, and 6 – 7 respectively above.

Claims 17 and 19 - 20 are computer program product claim corresponding to method claims 1 and 5 - 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 5 - 6 respectively above

As per claim 21, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein causing the at least one of the weather data or the radar data to be stored in a tree structure comprises causing the weather data to be stored in a first R-tree and causing the radar data to be stored in a second R-tree (para.[0020]; “map database organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data into traversable data structure, such as a quadtree, other tree data structure, any other suitable data structure”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.
 
As per claim 22, the rejection of claim 21 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein retrieving the at least one of the weather data or the radar data comprises spatially querying at least one of the first R-tree or the second R-tree, respectively, based on a location of the respective tile (para.[0020]; “map database organizes map data into map tiles, which generally correspond to a two-dimensional organization of geospatial data into traversable data structure, such as a quadtree, other tree data structure, any other suitable data structure” and para.[0023]; “geospatial data request processor 42 can receive a request for searchable geospatial data from the client device 14, identify relevant tiles, and provide the tiles to the client device 14 for immediate use”).”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 23, the rejection of claim 21 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein retrieving the at least one of the weather data or the radar data comprises spatially querying at least one of the first R-tree or the second R-tree, respectively, based on a location of the respective tile in order to obtain the weather data or the radar data for tiles within a predefined distance of the respective tile (para.[0003]; “mapping application typically receives a user query specifying a geographic location, obtains a digital map from a network server, and
provides the digital map via a user interface”, para.[0015]; “query can be executed for multiple tiles”, and para.[0042]; “para.[0042]; “as whether the corresponding geographic area is near the user's home, place of work, or places the user frequently visits. …….. the expected future use of map data can depend on the estimated likelihood the user is visiting the corresponding geographic area on a one-time or otherwise infrequent trip”).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 24, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein in an instance the at least one of the weather data or the radar data is utilized by a road navigational system the tiles associated with geographical regions that encompass only a body of water are not created by a tile service (para.[0003]; “mapping application typically receives a user query specifying a geographic location, obtains a digital map from a network server, and provides the digital map via a user interface” and para.[0038]; “map tiles in an example implementation include vector-based descriptions of geographic features, such as
roads, buildings, bodies of water, and forested areas. The map tiles also can include text labels and raster (bitmap) imagery. The network server 212 can provide, with every map tile, an indication of a location to which the map tile corresponds”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

As per claim 25, the rejection of claim 1 is incorporated and further McDonald et al (US 2015/0088853 Al) discloses,
wherein the size of the plurality of tiles is based upon a granularity of the weather-related information (para.[0065]; “Representationl-RepresentationN 344-348 ( or a subset thereof) can further include other display formats, such as color coding ( e.g., based on population density, land use [ e.g., agriculture, manufacturing, residential, light or heavy commercial, etc.], land type [ e.g., mountains, valleys, forest or type of forestation, desert, etc.], average rainfall, average temperature, etc.)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of McDonald into the teaching of Chapman and Maurer to provide a search portal for enable user to accurately define the geographical region of search by drawing specific area of interest with cursor thereby limiting the area of search and retrieving only information specific to user interest.

As per claim 26, the rejection of claim 1 is incorporated and further Maurer et al (US 2015/0370828 A1) discloses,
wherein the plurality of tiles are created by a tile service that is configured to be operated in an offline manner and to be updated without impacting the determination of the weather-related information (para.[0052]; “To prevent the client device from generating incorrect search results in the offline mode, a new tile with searchable geospatial content for the relevant tile is generated (block 310) and provided to the client device (block 312). Using the update tile and some of the previously cached tiles, the client device can rebuild the search index”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Maurer into the teaching of Chapman and McDonald to provide offline use of geospatial data for client to retrieve geospatial data where network connectivity may be difficult and to maintain constant supply of spatial data.

7.	Claims 8 and 16 are under 35 U.S.C. 103(a) as obvious over Chapman et al (US 2008/0071465 A1), in view of Maurer et al (US 2015/0370828 A1), in view of McDonald (US 2015/0088853 A1), in view of Zhou et al (CN 103336772 A1), and further in view of Moore et al (US 2013/0332057 A1).
As per claim 8, the rejection of claim 1 is incorporated, Chapman et al (US 2008/0071465 A1), Maurer et al (US 2015/0370828 A1), McDonald (US 2015/0088853 A1), and Zhou et al (CN 103336772 A1) does not specifically disclose wherein determining weather-related information comprises identifying one or more tiles associated with hazardous driving conditions based upon the weather-related information and wherein the method further comprises causing an indication of the one or more tiles associated with hazardous driving.
	However, Moore et al (US 2013/0332057 A1) in an analogous art discloses,
wherein determining weather-related information comprises identifying one or more tiles associated with hazardous driving conditions based upon the weather-related information and wherein the method further comprises causing an indication of the one or more tiles associated with hazardous driving conditions to be provided (para.[0137]; “the dynamic road condition objects 1110 are tiles generated by a set of servers that monitor and generate data regarding road conditions” and para.[0138]; “the road condition data in some embodiments also includes other information such as weather conditions ( e.g., rain, snow, etc.) and surface road conditions ( e.g., ice on the road, wet conditions, construction, rough road conditions, etc.).”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Moore into the combine teaching of Chapman, Maurer, McDonald (US 2015/0088853 A1), and (CN 103336772 A1) to include wherein determining weather-related information comprises identifying one or more tiles associated with hazardous driving conditions based upon the weather-related information and wherein the method further comprises causing an indication of the one or more tiles associated with hazardous driving. The modification would be obvious because one of ordinary skill in the art would be able to display traffic data on a map for easy navigation (Moore: para.[0002]).

Claim 16 is an apparatus claim corresponding to method claim 8, and rejected under the same reason set forth in connection to the rejection of claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/18/2021